Case 20-51002-BLS   Doc 48-13   Filed 06/17/21   Page 1 of 11




                        Exhibit M
Case 20-51002-BLS   Doc 48-13   Filed 06/17/21   Page 2 of 11
Case 20-51002-BLS   Doc 48-13   Filed 06/17/21   Page 3 of 11
Case 20-51002-BLS   Doc 48-13   Filed 06/17/21   Page 4 of 11
Case 20-51002-BLS   Doc 48-13   Filed 06/17/21   Page 5 of 11
Case 20-51002-BLS   Doc 48-13   Filed 06/17/21   Page 6 of 11
Case 20-51002-BLS   Doc 48-13   Filed 06/17/21   Page 7 of 11
Case 20-51002-BLS   Doc 48-13   Filed 06/17/21   Page 8 of 11
Case 20-51002-BLS   Doc 48-13   Filed 06/17/21   Page 9 of 11
Case 20-51002-BLS   Doc 48-13   Filed 06/17/21   Page 10 of 11
Case 20-51002-BLS   Doc 48-13   Filed 06/17/21   Page 11 of 11
